     Case 4:21-cr-00009 Document 3 Filed on 01/07/21 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                          Case Number: 4:21−cr−00009

Robert T Brockman




                               NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Andrew M Edison
PLACE:
by video
United States District Court
515 Rusk Avenue
Houston, Texas 77002
DATE: 1/12/2021
TIME: 10:00 AM

TYPE OF PROCEEDING: Status Conference


Date: January 7, 2021
                                                        Nathan Ochsner, Clerk
